DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending in this application.
Claims 1, 4-7 and 9 is amended.
Claims 1-9 are presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Breuel et al. (US Publication No 2016/0375898 A1) in view of Sako et al. (US Publication No 2017/0008490 A1) and in further view of Boehm et al. (US Publication 2017/0113619 A1).  
Regarding claim 1, Breuel teaches an onboard automatic parking system for a vehicle comprising: an automatic parking unit for controlling a maneuver of the vehicle in or out of a park area secured by a remotely controlled access system (Breuel: Para. 0036; control device reads on automatic parking unit); a communication circuit for sending a wireless instruction for operating the access system (Breuel: Para. 0023; communication device reads on communication circuit); and a human machine interface (HMI), disposed onboard the vehicle, for monitoring the communication circuit to send the wireless instruction upon actuation of the HMI (Breuel: Para. 0013, 0026, 0038; displays on the vehicle can display the state reads on disposed onboard the vehicle, control device, which is usually installed on a standard basis in vehicles, permits complete automation of the parking process), wherein sending the wireless instruction is synchronized with the maneuver of the vehicle (Breuel: Para. 0012, 0033, 0076, 0079; during opening of the garage door, the process of parking can continue to take place, with the result that no additional waiting times; the vehicle is then parked automatically by means of a controller device), wherein the automatic parking unit comprises a sensor, a control circuit, and a processing circuit (Breuel: Para. 0077; controller reads on processing circuit; sensor device reads on sensor). 
wherein the HMI commands the automatic parking unit that controls the maneuver subsequent to actuation of said HMI. 
However, Breuel is deemed to disclose an equivalent teaching. Breuel includes a control device that completes an automatic parking process of the vehicle (Breuel: Para. 0038). The control device also wirelessly transmits information about the state of the vehicle and control signals to open or to close a garage door (Breuel: Para. 0036). Breuel includes a display that informs the operator of the vehicle’s state and surroundings (Breuel: Para. 0026). The control device receives and transmits wireless commands and information to the operator’s display and the garage door. The operator’s display/human machine interface is capable of sending a command to the control device that automatically parks the vehicle. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created a human machine interface controls the automatic parking in order to park a vehicle in a garage while reaming outside the garage (Breuel: Para. 0007).
In the following limitation, Breuel doesn’t explicitly teach wherein the automatic parking unit computes an appropriate time based on a time needed to operate the access system, wherein the automatic parking unit communicates the appropriate time to the HMI such that the HMI controls operation of the access time at the appropriate time.
However Sako, in the same field of endeavor, teaches wherein the automatic parking unit computes an appropriate time based on a time needed to operate the access system (Sako: Para. 0110, 0118; the control unit searches, by means of the , wherein the automatic parking unit communicates the appropriate time to the HMI such that the HMI controls operation of the access time at the appropriate time.
In the following limitation, Breuel doesn’t explicitly teach wherein the vehicle includes a button for sending a given instruction via a bus to the communication circuit, and wherein the button is connected to a first end of the bus, and the communication circuit is connected to a second end of the bus, and wherein the first end and the second end are disposed on the vehicle (Sako: Para. 0110, 0118; the control unit transmits, to the caller, the time required thus predictively calculated through the wireless communication unit; in a case where it is determined at Step S143 that the long delay occurs, the control unit recalculates the time required, regenerates communication with the caller, and notifies the caller of the calculation result).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Sako into Breuel in order for the system to predict the time of the automated parking maneuver (Sako: Para. 0038, 0110, 0118).
However Boehm, in the same field of endeavor, teaches wherein the vehicle includes a button for sending a given instruction (Boehm: Para. 0003; buttons that enable operation by a vehicle operator reads on a button for sending a given instruction) via a bus to the communication circuit (Boehm: Para. 0003; vehicle rear view mirror system may include a wired communication interface, such as a CAN bus interface reads on via a bus to a communication circuit), and wherein the button is connected to a first end of the bus (Boehm: Para. 0003; vehicle rearview mirror as well as peripheral , and the communication circuit is connected to a second end of the bus (Boehm: Para. 0003; vehicle rear view mirror system may include a wired communication interface, such as a CAN bus interface, configured to communicate over a vehicle bus with other vehicle mounted devices reads on communication circuit is connected to a second end of the bus), and wherein the first end and the second end are disposed on the vehicle (Boehm: Para. 0003; wireless control system in this context may form part of a vehicle rearview mirror system reads on the first end and the second end are disposed on the vehicle).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Boehm into Breuel and Sako in order to have buttons included in the vehicle’s rearview mirror that enables communication over a vehicle bus with other vehicle devices (Boehm: Para. 0003).
Regarding claim 2, Breuel teaches the onboard automatic parking system according to claim 1, wherein the communication circuit establishing a wireless data link with a mechanism for operating the access system and to transmit said wireless instruction via said wireless data link (Breuel: Para. 0079; communication device reads on communication circuit).
Regarding claim 3, Breuel teaches the onboard automatic parking system according to claim 1, wherein the communication circuit is suited to transmit the wireless instruction by generating (Breuel: Para. 0079; wireless transmitter reads on communication circuit). 
a sub GHz radiofrequency signal. 
However, the teaching reference is deemed to disclose an equivalent teaching. The control device wireless transmits control signals to open or to close a garage door (Breuel: Para. 0036). The wireless transmitter transmits a signal to a communication device which automatically opens and closes the garage door (Breuel: Para. 0079). The wireless transmitter would be capable sending a sub GHz radiofrequency signal to open and close the garage door. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a sub GHz radiofrequency signal in order to park a vehicle in a garage while reaming outside the garage (Breuel: Para. 0007).
Regarding claim 4, Breuel teaches the onboard automatic parking system according to claim 3, the communication circuit generating said radiofrequency signal upon receiving the given instruction (Breuel: Para. 0078; transmits a signal to an integrated garage door opener reads on generating said radiofrequency signal), and wherein the HMI is connected to said bus and suited to send the given instruction on said bus upon actuation of said HMI (Breuel: Para. 0026; display reads on human machine interface).
Regarding claim 5, Breuel doesn’t explicitly teach said HMI the button suited to send the given instruction via the bus to the communication circuit 
However Boehm, in the same field of endeavor, teaches said HMI the button suited to send the given instruction via the bus to the communication circuit (Boehm: Para. 0003; buttons that enable operation by a vehicle operator reads on a button suited 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Boehm into Breuel and Sako in order to have buttons included in the vehicle’s rearview mirror that enables communication over a vehicle bus with other vehicle devices (Boehm: Para. 0003).
In the following limitation, Breuel teaches the communication circuit generating said radiofrequency signal upon receiving the given instruction (Breuel: Para. 0078; transmits a signal to an integrated garage door opener reads on generating said radiofrequency signal), and wherein the automatic parking unit is suited to control the maneuver upon receiving the given instruction on the bus (Breuel: Para. 0076; controller device reads on control the maneuver).
Regarding claim 6, Breuel teaches the onboard automatic parking system according to claim I, wherein the sensor acquires data relating to the vehicle environment (Breuel: Para. 0077; sensor device reads on sensor), the processing circuit processes data acquired by the sensor (Breuel: Para. 0077; sensor device can also comprise cameras which can perceive the surroundings reads on processing data acquired by the sensor), and the control circuit controls a vehicle motion control mechanism based on the processed data (Breuel: Para. 0076; controller device reads on control circuit).
Regarding claim 7, Breuel teaches the onboard automatic parking system according to claim 1, wherein the HMI comprises a control unit and a HMI element, wherein the HMI element is at least one of a push button, a mechanical knob, a virtual button on a touchscreen, a voice command, and a gesture command (Breuel: Para. 0014, 0019, 0025, 0092; an interface is connected to the controller and is configured to display a vehicle position indicator reads on the human machine interface comprises a control unit and a human machine interface, UGDO reads on push button).
Regarding claim 8, Breuel teaches the onboard automatic parking system according to claim 7, wherein the control unit of the human machine interface is connected to the bus (Breuel: Para. 0014, 0025; communication device comprises an interface for actuating a garage door, wherein the garage door is actuated as a function of the first signals reads on control unit of the human machine interface is connected to the bus).
Regarding claim 9, Breuel teaches the onboard automatic parking system according to claim 1, wherein the HMI, the automatic parking unit and the radio communication circuit are interconnected by the bus (Breuel: Para. 0023-0025, 0036; universal garage door opener reads on human machine interface, control device reads on automatic parking unit, communication device reads on interconnected by the bus).

In the alternative, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Breuel et al. (US Publication No 2016/0375898 A1) in view of Sako et al. (US Publication No 2017/0008490 A1) and Boehm et al. (US Publication 2017/0113619 A1), and in further view of a garage door opener, the April 9, 2016 revision of the Wikipedia article name Garage door opener, available at https://en.wikipedia.org/w/index.php?title=Garage_door_opener&oldid=714456136
(hereinafter “Garage door opener”). 
claim 3, Breuel teaches the onboard automatic parking system according to claim 1, wherein the communication circuit is suited to transmit the wireless instruction by generating (Breuel: Para. 0079; wireless transmitter reads on communication circuit). 
Breuel doesn’t explicitly teach a sub GHz radiofrequency signal. 
However, the Garage door opener reference is deemed to disclose an equivalent teaching. The control device wireless transmits control signals to open or to close a garage door (Breuel: Para. 0036). The Wikipedia reference on garage doors lists two tables under the remote control section that lists the known frequency for garage door communication from 1984 to present. All the frequencies listed in both tables are sub GHz radiofrequencies (Garage door opener: Pg. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was field to look into the Garage door opener reference for implementation details.  

Response to Arguments
Applicant’s arguments, filed on 28 July 2021, with respect to the rejection of claims 1-9 under 35 U.S.C. 103 have been fully considered, but are not persuasive.
Applicant argues that “wherein the automatic parking unit computes an appropriate time based on a time needed to operate the access system, wherein the automatic parking unit communicates the appropriate time to the HMI such that the HMI controls operation of the access time at the appropriate time” is not taught by the prior arts.

Applicant next argues amended independent claim 1 is patentable over Breuel and Boehm, so “for at least the same reasons, claims 2-9 are also patentable over Breuel and Boehm.”
In response to the argument above, independent claim is rejected by Breuel and Boehm; for at least the same reasons, claims 2-9 are also reject based on their dependencies on claim 1.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Breuel’s autonomous parking system in view of Boehm’s integrated button interface and Sako’s time estimation reads on applicant’s onboard automatic parking system for a vehicle. The rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonnet et al. US publication 2017/0334380 A1 teaches method of automatic parking of a vehicle.
Bryson et al. US publication 2017/0219362 A1 teaches automatic drop-off and pickup of a vehicle.
Griffith US publication 2018/0281858 A1 teaches guiding parking path of an automatic vehicle.
Schmitt et al. US publication 2017/0211287 A1 teaches parking in a multi floor garage for autonomous vehicles.
Schuler US publication 2018/0374291 A1 teaches UGDO connection with sub GHz transceiver.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663  

/ADAM D TISSOT/Primary Examiner, Art Unit 3663